MIDDLETON, P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Tabler sued Palmer in Cuyahoga Common Pleas, to recover a broker’s commission for negotiating a sale of certain real estate owned by Palmer. The jury returned .a verdict for Palmer It is contended by Tabler that upon certain facts which he testified to., he is entitled to recover a commission. In affirming the judgment, the Court of Appeals held:
1. “The infirmity of this contention lies in the further fact that the jury, under the whole evidence, might well have found against Tab-ler upon all the material matters he here claims.”